Title: To Thomas Jefferson from Rensselaer Havens, 25 June 1803
From: Havens, Rensselaer
To: Jefferson, Thomas


          
            Sir
            New York 25th June 1803
          
          Under date of the 28th April last I receivd a Letter from my friend Mr. Frederick Jenkins at Havre de Grace, stating that the commercial Agency for the United States at that place was then exercised by deputation and that he was desirous of obtaining the appointment—to promote his wishes I have procured such Letters of recommendation as I am pursuaded will receive attention—and if the office be yet vacant and fairly open for a new appointment I flatter myself the Letter which I now have the honor to inclose from his Excellency Governor Clinton, together with those which have already been forwarded to the Hone James Maddison Secretary of State on this Subject will be Sufficient to procure Mr. Jenkins the appointment without personal application—
          with the greatest respect I have the honor to be Your Excellenies obedient Svt.
          
            Rensselaer Havens
          
        